Exhibit 10.1
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of this 18th day of November, 2013 (the “Effective Date”), by
and between Excel Corporation, a Delaware corporation (the “Company”), and Sean
Alcoba (“Executive”).


WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, entered into effective as of January 14, 2013 (the “Agreement”);


WHEREAS, pursuant to Section 11(c) of the Agreement, the Agreement may be
amended by a document executed by the Company and Executive; and


WHEREAS, the Company and Executive desire to amend the Agreement on the terms
set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt of which
Executive and the Company hereby acknowledge, Executive and the Company hereby
amend the Agreement as follows:


1.          Compensation. Section 4(a) of the Agreement is hereby deleted in its
entirety and replaced with the following new Section 4(a):


“In consideration of Executive assuming the Chief Financial Officer role and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Corporation shall pay the Executive $180,000 per year
(retroactive to August 1, 2013) as compensation for his services hereunder
during the remainder of the Initial Term (the “Base Salary”), less such
deductions as shall be required to be withheld by applicable law and
regulations. The Board shall review the Base Salary annually following the
Initial Term and shall increase such Base Salary in its discretion. The Base
Salary shall be paid in periodic installments in accordance with the
Corporation’s regular payroll practices.”


2.          No Further Amendment.  Except as specifically set forth in this
Amendment, there are no other amendments to the Agreement and the Agreement
shall remain unmodified and in full force and effect. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of laws provisions. This Amendment may be executed in
one or more counterparts. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.


[Signature Page to Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
day and year first written above.
 

 
Excel Corporation
           
By:
/s/ David Popkin    
Name:
David Popkin     Title: Chief Executive Officer             /s/Shawn Alcoba    
 
Shawn Alcoba
 

 
 

--------------------------------------------------------------------------------